DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for removing metal ion by utilizing an electrodeposition cell having a cathode surrounded by a porous pouch/netting having ion exchange resin concentrator medium therewithin, does not reasonably provide enablement for any other treatment with a concentrating cathode (without definition). The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
MPEP 2164.01 establishes the analysis required to determine whether the filed disclosure contains sufficient information regarding the subject matter of the claims as 
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
The claimed invention is directed to a method to remediate a liquid waste stream by conducting EO, ED, and EA in an associated chamber, respectively, wherein a concentrating cathode is present in an ED cell as cited in claim 8. 
The instant specification discloses that metal ions are removed by electrodeposition in an electrodeposition (ED) cell with a concentrating cathode and the concentrating cathode is constructed by surrounding a porous pouch/netting packed with ion exchange resin (paragraphs [0041] – [0043] & [0058]). The instant specification also demonstrates various examples to show that the ED cell was designed with a concentrating cathode system having desired ion exchange resin to facilitate freed metal deposition on the cathode (EXAMPLES). That is, the instant specification does 
It should be noted that claim 8 does not define “a concentrating cathode” or specify what treatment is conducted in the presence of the concentrating cathode. One having ordinary skill in the art would have not known how to construct “a concentration cathode” or what treatment is performed in the electrodeposition step in the presence of the concentrating cathode. Therefore, the scope of invention that the applicant intends to claim appears to be so broad that any other treatment rather than metal ion removal could be conduct by electrodeposition in an ED cell having a concentrating cathode (without definition).
 After analyzing the application with the above factors, the examiner concluded that there is no enabling disclosure how to construct “a concentrating cathode” or what treatment is performed in the presence of the concentrating cathode. Therefore, the amount of direction provided by the inventor is not sufficient to allow one of ordinary skilled in the art to make or use the invention without undue experimentation. 
Due to the dependency to the parent claim, claims 9-10 are rejected.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation of “a concentrating cathode”. Claim does not recite any structure/material regarding “a concentrating cathode”. Therefore, it is not clear what “a concentrating cathode” is regarded. Appropriate correction/clarification is required. For the purpose of examination, the above limitation will be interpreted as “a cathode in an electrochemical cell”.
Due to the dependency to the parent claim, claims 9-10 are rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Moeglich (U.S. 4,163,435) in view of Zhou et al (U.S. 5,804.057).
Regarding claim 8, Moeglich discloses a method of treating wastewater (ABSTRACT). The method comprises steps of 
(1) oxidizing organic compounds in a stream of wastewater by electrochemical reaction in a first section/compartment S1 (i.e. subjecting ……are at least partially oxidized, Figures 1-4, col. 4, line 51-62, & col. 10, line 26-30 & Examples); and 
(2) treating the solution from the first section S1 by applying an electric filed in a second electrochemical cell/section/compartment S2 (i.e. further treatment…… in separate chambers, Figures 1-4, col. 10,line 30-39).
Moeglich teaches that the aqueous solution is treated with a second electrochemical cell S2 having a cathode and an anode for metal recovery (Figure 4, col. 10, line 30-39 & line 58-50), but does not specifically teach to recover metal by electrodeposition or electroabsorption with a cathode However, Zhou et al disclose a method of treating wastewater (ABSTRACT). Zhou teaches that meal ions in wastewater is removed by applying electric field to a cathode 110 and an anode 120 in an electrochemical cell, wherein metal ions are concentrated/deposited on the cathode provided with associated membrane (i.e. a concentrating cathode, Figures 1-2, col. 3, line 61 – col. 4, line 43). 
Moeglich teaches that the aqueous solution is treated with a second electrochemical cell S2 having a cathode and an anode for metal recovery (Figure 4, col. 10, line 30-39 & line 58-50). 
Upon reading the teaching of Zhou, one having ordinary skill in the art would have realized to apply electric field to a cathode provided with associated membrane in an electrolytic cell in an attempt to remove metal from the solution. Therefore, it would be obvious for one having ordinary skill in the art to electrodeposit metal on a cathode provided with associated membrane in a second electrochemical cell as suggested by Zhou in order to remove metal ions/recover metal in wastewater while using the method of Moeglich with reasonable expectation of success.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Moeglich (U.S. 4,163,435) and Zhou et al (U.S. 5,804.057) as applied to claim 8 above, and further in view of Lundquist et al (U.S. 3,919,062).
Regarding claim 9, Zhou teaches that metal is concentrated on the cathode by electrodeposition from the solution and metal removal treatment results in the electrolyte comprising dilution solution of metallic ions (col. 2, line 27-34 & col. 5, line 12-20), but Moeglich/Zhou does not teach to further treat the dilution solution by electroabsorption. However, Lundquist et al disclose a method of treating wastewater (ABSTRACT). Lundquist teaches that metal recovery for dilution solution is conducted by applying electric field to primary electrodes 2 in a vessel 4 through absorption of metal on the carbon particles in an electrolytic cell (Figures 1-4, col.  2, line 62-66, col. 6, line 45-53, & Example). Lundquist further indicates that the provision of the carbon particles in the electrolytic cell can improve treatment of large quantity of dilution solution (col. 2, line 9-11).
Zhou teaches that metal is concentrated on the cathode by electrodeposition from the solution and metal removal treatment results in the electrolyte comprising dilution solution of metallic ions (col. 2, line 27-34 & col. 5, line 12-20). 
Upon reading the teaching of Lundquist, one having ordinary skill in the art would have realized to provide carbon particles in an electrolytic cell in an attempt to improve treatment of dilute solution through electroabsorption of metal on the carbon particles. Therefore, it would be obvious for one having ordinary skill in the art to provide carbon particles in an electrolytic cell for electroabsorbing metal thereupon as suggested by Lundquist in order to effectively remove metal in a dilute solution while using the method of Moeglich/Zhou with reasonable expectation of success.
Regarding claim 10, Moeglich teaches that electrochemical reaction is conducted in a first compartment and metal recovery is conducted in a second compartment (Figure 4, col. 10, line 26-35). Zhou teaches to conduct metal recovery in a electrolytic cell having a cathode provided with associated with membrane (Figures 1-2, col. 3 line 61- col. 4, line 3). Lundquist teaches to further treat dilute solution in an electrolytic cell having carbon particles for absorption of metal (Figures 1-4, Example).
Response to Arguments
Applicant’s arguments have been considered but are moot in light of the applicant’s amendments.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Claim 8 requires “electro-oxidation” and “electrodeposition or electroadsorption” in separated chambers. Moeglich teaches to treat wastewater in two different chambers. Zhou is cited for teaching to remove/recover metal from wastewater by electrodeposition with a cathode (NOTE: Zhou does not teach electroadsportion step as alleged by the applicant, see page 5 of REMARKS).The combined teaching of Moeglich/Zhou comprises the steps as cited in claim 8. Therefore, the examiner has established a prima facie case of obviousness by combining the teaching of Moeglich with Zhou.
Since  the applicant has not provided any factual evidence to show that incorporating Moeglich or Moeglich/Zhou would have render the benefit  of Zhou or Lundquist unsatisfactory, the applicant’s argument is not found convincing.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855.  The examiner can normally be reached on Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIUYU TAI/Primary Examiner, Art Unit 1795